Order granting custody of the children to the father unanimously modified by striking therefrom the right of visitation granted to the grandparent, the aunt, and the other maternal relatives and, as so modified, affirmed, without costs. While it is to be hoped that the father will see the wisdom of permitting the children to receive visits from the maternal relatives, such visits should not be mandated by judicial order. Such judicial mandate might aggravate the conflicts that should subside in the interests. of the children. Moreover, the father being a fit custodian of the children, the court should not seek to supervise that custody unless it should appear that the custody is not administered in the best interests of the children. Present — Peck, P. J., Callahan, Van Voorhis and Breitel, JJ.